Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,9,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (PG Pub 2012/0313178 A1) and Doornbos et al (PG Pub 2011/0169101 A1).
Regarding claim 1, Liao teaches a method for forming a semiconductor device structure, comprising: forming a first structure (under layer 242, fig. 2B) over a substrate (200); forming a dielectric layer (242) over the substrate and the first structure, wherein the dielectric layer has a first trench (260) exposing (before layer 204a is formed, fig. 2B) a first portion of the first fin structure; forming a first work function layer (270, fig. 3) in the first trench; forming a first mask layer (280, fig. 4, paragraph [0026]) over the first work function layer in the first trench, wherein an upper portion of the first work function layer in the first trench is exposed (fig. 4) by the first mask layer, and a first top surface of the first mask layer is lower than (fig. 4) a second top surface of the dielectric layer; removing (fig. 5) the first work function layer exposed by the first mask layer; removing the first mask layer (fig. 6); and forming a first gate electrode (278, fig. 7, paragraph [0031]) in the first trench.  
Liao does not teach the first structure to be a fin.
In the same field of endeavor, Doornbos teaches a FinFET improves short channel immunity compared to a planar transistor (paragraph [0003]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first structure a fin structure, for the benefit of improving short channel immunity.
Regarding claim 2, Liao teaches the method for forming a semiconductor device structure as claimed in claim 1, wherein the forming of the first mask layer over the first work function layer in the first trench comprises: forming a mask material layer (280, fig. 3) over the substrate, and the first work function layer (fig. 3); forming a second mask layer (282, fig. 3)  over the mask material layer, wherein the second mask layer has an opening over the first trench; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/007,829Docket No.: 0941-3058PUS3Reply dated March 31, 2022Page 3 of 13Reply to Office Action of January 4, 2022removing (fig. 4) a second portion of the mask material layer in the first trench through the opening, wherein after the removal of the second portion, the mask material layer remained in the first trench forms the first mask layer, and the removing of the first mask layer comprises removing the second mask layer (fig. 6).  
Liao in view of Doornbos teaches forming a mask material layer (280, fig. 3 of Liao) over the first fin structure.
Regarding claim 3, Liao in view of Doornbos teaches the method for forming a semiconductor device structure as claimed in claim 1, further comprising: forming a second fin structure (for transistor 214 of Liao, fig. 4) over the substrate during forming the first fin structure over the substrate, wherein the dielectric layer is further formed over the second fin structure, the dielectric layer further has a second trench (264) exposing (before 204a is formed, fig. 2B) a second portion of the second fin structure, and the first work function layer is further formed in the second trench (fig. 4); and forming a second gate electrode (fig. 7) in the second trench during forming the first gate electrode in the first trench.  
Regarding claim 4, Liao teaches the method for forming a semiconductor device structure as claimed in claim 3, further comprising: before the formation of the first gate electrode and the second gate electrode, forming a second work function layer (276, fig. 7, paragraph [0030]) over the first work function layer, wherein the first gate electrode is formed over the second work function layer in the first trench, and the second gate electrode is formed over the second work function layer in the second trench.  
Regarding claim 5, Liao teaches (see fig. 7 below) the method for forming the semiconductor device structure as claimed in claim 4, wherein the first gate electrode has a convex curved surface protruding beyond a topmost surface of the second work function layer.  

    PNG
    media_image1.png
    501
    831
    media_image1.png
    Greyscale


Regarding claim 9, Liao teaches the method for forming the semiconductor device structure as claimed in claim 3, wherein the second trench is wider than (fig. 2-7) the first trench.
Regarding claim 21, Liao teaches the method for forming the semiconductor device structure as claimed in claim 1, wherein the first top surface of the first mask layer is substantially level (fig. 5) with a third top surface of the first work function layer in the first trench after the removing of the first work function layer exposed by the first mask layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (PG Pub 2012/0313178 A1) and Doornbos et al (PG Pub 2011/0169101 A1) as applied to claim 3 above, and further in view of Ramachandran et al (PG Pub 2012/0139061 A1).
Regarding claim 6, the previous combination remains as applied in claim 3.
The previous combination does not teach after forming the first gate electrode in the first trench and the second gate electrode in the second trench, forming a first hard mask layer in the first trench and a second hard mask layer in the second trench.  
In the same field of endeavor, Ramachandran teaches after forming the first gate electrode (40B, fig. 10) in the first trench and the second gate electrode (40B) in the second trench, forming a first hard mask layer (62, fig. 10) in the first trench and a second hard mask layer in the second trench, for the benefit of forming self-aligned source/drain contacts in small transistors (paragraphs [0002][0004]).  

Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the method for forming a semiconductor device structure as claimed in claim 3, to further comprise: after forming the first gate electrode in the first trench and the second gate electrode in the second trench, forming a first hard mask layer in the first trench and a second hard mask layer in the second trench.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the first gate electrode partially extends into the first hard mask layer, and the second gate electrode partially extends into the second hard mask layer” (claim 7);
“a first topmost surface of the second work function layer is over a second topmost surface of the first work function layer and is lower than a third topmost surface of the first gate dielectric layer … the second topmost surface of the first work function layer is lower than a third topmost surface of the third work function layer and a fourth topmost surface of the fourth work function layer” (claim 11); nor
“the second work function layer covers a first topmost surface of the first work function layer and exposes an upper portion of a sidewall of the first gate dielectric layer, and …the first topmost surface of the first work function layer is lower than a second topmost surface of the third work function layer” (claim 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899